 



Second Amended and Restated Employment Agreement

 

This Second Amended and Restated Employment Agreement (the "Agreement") is made
and entered into, effective as of December 31, 2014 (the "Effective Date"), by
and between EnerJex Resources, Inc., a Nevada corporation (the "Company"), and
Robert G. Watson, Jr. ("Employee"), with reference to the following facts:

 

Recitals:

 

A. The Company employs Employee as the Company's Chief Executive Officer
pursuant to that certain Amended and Restated Employment Agreement dated
effective December 31, 2012 (the "Prior Employment Agreement").

 

B. The parties have agreed to execute this Agreement in order to amend, restate,
and supersede the Prior Employment Agreement and memorialize the terms and
conditions on which the Company shall employ Employee from and after the
Effective Date of this Agreement.

 

Agreements:

 

Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.Position and Duties

 

1.1 Position and Title. The Company hereby hires Employee to serve as the Chief
Executive Officer of the Company.

 

(a) Limits on Authority. Employee shall perform his duties as Chief Executive
Officer of the Company pursuant to this Agreement in compliance with applicable
law, consistent with such direction as the Company's Board of Directors provides
to Employee from time to time, and in accordance with Company's policies and
procedures as published from time to time.

 

(b) Annual Reviews. Following each annual anniversary of the Effective Date of
this Agreement, the Board of Directors may review Employee's performance of his
duties pursuant to this Agreement and advise Employee of the results of that
review.

 

(c) Reporting and Authority. Employee shall report to the Company's Board of
Directors. Subject to the power and authority of the Company's Board of
Directors to govern the affairs of the Company, Employee shall have full
authority and responsibility for supervising and managing the daily affairs of
the Company, including (i) working with the Company's Board of Directors to
develop and approve business objectives, policies and plans that improve profit
and growth objectives, (ii) communicating business objectives and plans within
the Company, (iii) ensuring that plans and policies are promulgated to and
implemented by subordinate managers, (iv) directing operations to achieve
planned performance goals and developing management systems to effectively
control each Company unit, (v) ensuring that each operating unit provides those
functions required for achieving its business objectives and that each unit is
properly organized, staffed and directed to fulfill its responsibilities, (vi)
developing the organization and personnel, products, facilities, technology, and
appropriate financial resources to secure the position of the Company and to
facilitate its planned development, (vii) directing periodic reviews of the
Company's strategic market position and combining this information with
corollary analysis of the Company's products and financial resources, (viii)
providing periodic financial information concerning the operations of the
business, human resources and sales growth plans to the Company's Board of
Directors, and (ix) ensuring that the operation of the Company complies with
applicable laws.

 



 

 

 

1.2 Acceptance. Employee hereby accepts employment by the Company in the
capacity set forth in Section 1.1, above, and agrees to perform the duties of
such position from and after the Effective Date of this Agreement in a diligent,
efficient, trustworthy, and businesslike manner. Employee agrees that, to the
best of the Employee's ability and experience, Employee at all times shall
loyally and conscientiously discharge all of the duties and responsibilities
imposed upon Employee pursuant to this Agreement.

 

1.3 Business Time. Employee shall devote his exclusive business time to the
performance of his duties under this Agreement. Except with the prior written
approval of the Board of Directors of the Company, Employee may not be employed
by or provide paid consulting services to any business enterprise other than the
Company and its affiliates.

 

1.4 Location. Employee shall perform his duties under this Agreement primarily
from the offices maintained by Employee in San Antonio, Texas, with occasional
travel to the Company's offices in Kansas and in Colorado. Employee acknowledges
and agrees that from time to time he shall be required to travel (at the cost
and expense of the Company) to other locations outside of San Antonio, Texas,
and the location of the Company's offices in Kansas, in order to discharge his
duties under this Agreement.

 

1.5 Term. The term of this Agreement shall be the period commencing on the
Effective Date of this Agreement and expiring on December 31, 2017, subject to
sooner termination pursuant to Section 4, below.

 

2.Compensation. The Company shall compensate Employee for his services pursuant
to this Agreement as follows:

 

2.1 Base Compensation.

 

(a) Payment. The Company shall pay to Employee a base annual salary in each
period during the term of this Agreement in the respective amount set forth in
Section 2.1(b), below ("Base Compensation"), payable in equal periodic
installments in accordance with the Company's regular payroll practices as in
effect from time to time.

 

(b) Amount of Base Compensation.

 

(i) Subject to Section 2.1(b)(ii), below, in each of the following periods
during the term of this Agreement, the Company shall pay Base Compensation to
Employee in the following respective amounts:

 

In the period that: The Company shall pay Base
Compensation to Employee in the
following respective amount:

 

Commences on:

 

Ends On:

      Effective Date of this Agreement December 31, 2014 $225,000 January 1,
2015 December 31, 2015 $225,000 January 1, 2016 December 31, 2016 $285,000
January 1, 2017 December 31, 2017 $300,000

 

- 2 -

 

 

(ii) Notwithstanding Section 2.1(b)(i), above, if prior to January 1, 2016, the
Company closes a "Change of Control" (as defined in Section 5, below), then
effective as of the closing of such Change of Control, Employee's Base
Compensation shall be increased to $275,000 per year.

 

2.2 Annual Bonus.

 

(a) Calendar Year 2014: Discretionary Bonus. For the calendar year ending
December 31, 2014, Employee shall be eligible to receive a cash bonus in an
amount of up to forty percent (40%) of Employee's Base Compensation for such
calendar year pursuant to Section 2.1(b), above, and subject to achievement of
such individual and Company-wide performance criteria as the Board of Directors
determines to be appropriate.

 

(b) Subsequent Calendar Years: 40% Target Bonus. In each calendar year
commencing on and after January 1, 2015, Employee shall be eligible to receive
an annual bonus in an amount of up to forty percent (40%) of the annual amount
of Base Compensation payable to Employee with respect to such calendar year
pursuant to Section 2.1(b), above (the "Target Bonus").

 

(i) Basis For Payment. Such Target Bonus shall be payable with respect to each
such calendar year in accordance with the following criteria:

 

(A) Employee shall be eligible to receive one-third (1/3rd) of the maximum
amount of such Target Bonus based upon the Company's achievement of such annual
amount of Earnings Before Income Taxes, Depreciation, and Amortization
("EBITDA") as the Board may determine for such calendar year; and

 

(B) Employee shall be eligible to receive an additional one-third (1/3rd) of the
maximum amount of such Target Bonus based upon the Company's achievement, as of
the last day of such calendar year, of such Net Asset Value ("NAV") for the
Company's assets as the Board may determine for such calendar year; and

 

(C) Employee shall be eligible to receive the remaining one-third (1/3rd) of the
maximum amount of such Target Bonus based upon (i) Employee's level of effort,
(ii) Employee's initiative in identifying and resolving barriers to the
Company's achievement of its financial, strategic, and operating goals, (iii)
Employee's interactions with the Board of Directors and current and prospective
investors, and (iv) such other discretionary criteria as the Board of Directors
may determine to be appropriate for such calendar year.

 

For purposes of this Section 2.2(b)(i), the terms "EBITDA" and "NAV" shall have
such meaning as is ascribed thereto under generally accepted accounting
principles, as consistently applied by the Company.

 

(ii) Determination and Announcement of Bonus Criteria. On or before each January
31st during each calendar year for which Employee is eligible to receive a
Target Bonus under this Agreement, the Company shall confer with Employee
regarding, determine, and inform Employee in writing of (A) the criteria that
shall be applied under Sections 2.2(b)(i)(A) and (B), above, in determining the
portions of the Target Bonus payable thereunder with respect to such calendar
year, and (B) any particular criteria that the Company then may elect to apply
in measuring Employee's eligibility for the portion of the Target Bonus for such
year that is to be awarded under Section 2.2(b)(i)(C), above, provided that the
Company shall not be required to articulate in advance all subjective criteria
that are to be applied under such Section 2.2(b)(i)(C).

 



- 3 -

 

 

(c) Determination and Payment. As promptly as reasonably practicable following
the end of each calendar year for which Employee is eligible to receive an
annual bonus under this Section 2.2 (but in all events within five (5) business
days following the date on which the Company files with the United States and
Securities Exchange Commission its annual report on Form 10-K for such calendar
year), the Company shall (i) determine the amount of the bonus, if any, payable
for such year, (ii) deliver to Employee written notice of the amount thereof and
the basis for the Company's determination, and (iii) not sooner than ten (10)
days nor later than twenty (20) days following the delivery of the written
notice pursuant to the preceding clause (ii), and subject to Section 2.2(d),
below, pay to Employee the amount of such bonus (if any) that is payable with
respect to such calendar year.

 

(d) Election to Receive Stock in Lieu of Cash. Notwithstanding the foregoing
provisions of this Section 2.2, (1) Employee may elect to receive all or any
portion of the bonus payable under this Section 2.2 in the form of shares of
Common Stock, (2) Employee shall make such election only by delivering to the
Company, within ten (10) days following the date on which written notice of the
amount of the bonus is delivered to Employee pursuant to clause (ii) of Section
2.2(c), above, a written election designating the percentage of such annual
bonus that Employee elects to receive in the form of Common Stock pursuant to
this Section 2.2(d), (3) to the extent that Employee timely makes such election,
the Company shall issue to Employee a number of shares of Common Stock equal to
the quotient determined by dividing (x) the product of two (2), multiplied times
the dollar amount of the bonus that Employee so elects to convert to Common
Stock, by (y) the average closing price of the Company's Common Stock in the ten
(10) trading days ended on the Friday prior to the week in which the Company
delivers to Employee written notice of the amount of his annual bonus. To the
extent that Employee fails to deliver to the Company, prior to the expiration of
the 10-day period described in clause (2), above, a written election to receive
the amount of the bonus in Common Stock pursuant to this Section 2.2(d),
Employee shall be deemed to have irrevocably elected to receive such bonus in
cash pursuant to Section 2.2(c), above.

 

(i) Example. Solely for purposes of illustrating the foregoing, assume that for
a particular calendar year, Employee is awarded a cash bonus in the amount of
$75,000, that notice of such bonus award is delivered on January 31st, and that
for the 10 trading days ended on the Friday preceding that January 31st, the
average closing price of the Company's Common Stock was $7.50 per share. If
Employee elects to receive 100% of such $75,000 bonus in shares of Common Stock,
then Employee would be entitled to receive 20,000 shares of Common Stock (i.e.,
[2 x $75,000 bonus amount]/$7.50 price/share = 20,000 shares).

 

(ii) Restriction on Trading. All shares of Common Stock issued to Employee under
this Section 2.2(d) shall be subject to a restriction prohibiting Employee from
selling, pledging, hedging, or otherwise directly or indirectly selling or
otherwise disposing of all or any portion of such shares for a period of twelve
(12) months following the issuance of such shares to Employee, other than in a
"Change of Control" (as such term is defined in Section 5.1(d), below) of the
Company. As a condition of issuance of such shares, Employee shall execute and
deliver to the Company a share restriction agreement in such form as is required
by the Company to memorialize such restriction, and a legend referencing such
restriction shall be imprinted on all share certificates evidencing such shares.

 

(iii) Taxable Issuance; Withholding Amount. Employee acknowledges that the
issuance of such shares to Employee shall require Employee to report the fair
market value of such shares as taxable income (based upon the fair market value
of such shares as of the date of issuance), and agrees to deposit with the
Company such amount as the Company may be required, under applicable law, to
withhold and pay over to taxing authorities with respect to the amount of such
taxable income.

 



- 4 -

 

  

2.3 Additional Bonus. The Company will pay to Employee a cash bonus in the
Formula Amount upon the occurrence of any Triggering Event. For purposes of this
Section 2.3, the term:

 

(a) "Formula Amount" means an amount equal to the product of (x) $4,166.67,
multiplied times (y) the number of whole and partial months that elapse between
the Effective Date of this Agreement and the date of the first Triggering Event
to occur after the Effective Date.

 

(b) "Triggering Event" means the earliest of (i) the closing of a Change of
Control, or (ii) the termination of Employee's employment with the Company for
any reason other than a termination of such employment by the Company for Cause
or by Employee other than for Good Reason or Employee's Disability.

 

2.4 Vacation. Employee shall accrue four (4) weeks' paid vacation in each period
of twelve (12) consecutive months of employment during the term of this
Agreement. If Employee accumulates four (4) weeks' accrued and unused vacation
time, then further accruals shall cease until Employee's accrued and unused
vacation time is less than four (4) weeks.

 

2.5 Other Fringe Benefits. The Company shall either (a) provide health insurance
coverage for Employee and his dependents under the Company's group health
insurance plan, at the cost and expense of the Company, or (b) at the election
of Employee, reimburse Employee up to One Thousand Dollars ($1,000.00) per month
for an individual health insurance plan procured by Employee. In addition to the
foregoing, Employee shall be eligible for coverage under such other fringe
benefits as are provided to the Company's employees generally from time to time.

 

2.6 Reimbursement of Expenses. The Company shall reimburse Employee for
authorized expenses incurred by Employee in the performance of Employee's
duties, provided that such expenses are reasonable in amount, incurred for the
benefit of the Company, and are supported by itemized accountings and expense
receipts submitted to the Company prior to any reimbursement.

 

3.Board Position. During the term of this Agreement, the Company shall cause
Employee to be nominated for election to the Company's Board of Directors.

 

4.PROPRIETARY Information

 

4.1 No Improper Use of Third-Party Confidential Information. Employee
acknowledges that the Company does not desire to obtain improperly any
proprietary or confidential information owned by any company or other person
with whom Employee now has or heretofore has had a consulting engagement or
employment relationship, and therefore agrees that (a) Employee shall not bring
to the Company or share with any employee or other representative of the Company
any written, electronic, or other materials containing any confidential
information belonging to any such current or former employer or other person,
and (b) Employee shall not provide any such information in any other form to the
Company (or any representative of the Company) in violation of any agreements or
any other obligations that Employee may owe to any other persons.

 

4.2 Assignment of Inventions and Works of Authorship and Improvements.

 

(a) Assignment. Employee shall keep the Company fully informed of inventions and
works of authorship conceived by Employee (either alone or with others) during
Employee's engagement with the Company and hereby assigns to the Company all
rights in and to such inventions and works of authorship. Employee covenants and
agrees that, upon the request of the Company, Employee shall make, execute, and
deliver such additional assignments and other instruments as may be necessary or
convenient for effectuating or further memorializing such assignment.

 



- 5 -

 

 

(b) Further Assurances. Employee further agrees that (i) all such inventions and
works of authorship (to the extent of Employee’s interest therein) shall be the
property of the Company, (ii) Employee shall not assign to any person other than
the Company any interest therein, and (iii) Employee shall, without charge to
the Company, assign to the Company all of Employee's right, title and interest
in any such inventions and works of authorship, and execute, acknowledge and
deliver such instruments as are necessary to confirm the ownership thereof by
the Company.

 

(c) Patents, Etc. Upon the request and at the expense of the Company, Employee
shall (i) assist the Company or its nominees in obtaining patents, copyright,
trademark, or other right of protection for any such inventions and works of
authorship, in any country the Company determines to be appropriate, and (ii)
provide the Company all facts and data concerning any such inventions and works
of authorship for such applications and other documents as are necessary to
apply for and to obtain patents or other appropriate protection therefor.

 

(d) Depictions. To deliver to the Company any and all sketches, drawings,
models, figures and other information with respect to any such inventions and
works of authorship immediately upon the request of the Company, and, at the
cost and expense of the Company, to cooperate with the Company in prosecuting to
completion any litigation or other proceedings necessary to protect and enforce
the proprietary rights of the Company therein.

 

4.3 Nondisclosure, Non-Circumvention and Noncompetition. Employee acknowledges
that he previously executed that certain Nondisclosure and Non-Circumvention
Agreement dated as of December 31, 2010 (the "Noncompetition Agreement"), and
hereby affirms his obligations thereunder and agrees that such Noncompetition
Agreement remains valid and enforceable and is in full force and effect.

 

4.4 Injunctive Relief. The parties agree that due to the nature of the position
for which Employee is being employed and the information that Employee will
receive during the course of Employee's employment hereunder, the Company would
be irreparably harmed by any violation, or threatened violation of this Section
4 of this Agreement, and that the Company shall be entitled to an injunction,
without having to furnish any form of bond, prohibiting Employee from any actual
or threatened violation of Section 4 of this Agreement. Employee further agrees
that the services to be performed by Employee under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character that gives
them peculiar value to the Company, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. Employee agrees that the
Company, in addition to any other rights or remedies it may have, shall be
entitled to injunctive and other equitable relief to prevent or remedy a breach
of this Agreement by Employee.

 

5.Termination

 

5.1 Definitions. For purposes of this Agreement, the term:

 

(a) "Date of Termination" shall mean the date specified in the Notice of
Termination (as defined below).

 

(b) "Disability" or "Disabled" shall mean that Employee either (i) is unable to
engage in any substantial gainful activity, with or without reasonable
accommodation, due to physical or mental impairment which can be expected to
result in death or to last for a continuous period of twelve (12) months or
more, or (ii) is, by reason of any medically determinable physical mental
impairment which can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan sponsored by the
Company. Employee covenants and agrees to submit to a reasonable physical
examination by such licensed medical doctor for the purpose of evaluating
whether Employee is Disabled.

 



- 6 -

 

 

(c) "Cause" shall mean (i) the willful and repeated failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from Employee's incapacity due to Disability), after a written demand
for substantial performance is delivered to Employee by the Board, which demand
specifically identifies the manner in which the Board believes that Employee has
not substantially performed his duties and provides fourteen (14) days for
Employee to cure, or (ii) Employee's willfully engaging in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes hereof, no act, or failure to act, on Employee's part shall be
deemed "willful" unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee's action or omission was in
the best interest of the Company.

 

(d) "Change of Control."

 

(i) Merger. The closing of a merger or consolidation of the Company with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as hereinabove defined) first
acquires, solely by reason of such merger or consolidation, more than forty
percent (40%) of the combined voting power of the Company's then outstanding
voting securities; or

 

(ii) Liquidation or Sale of All or Substantially All Assets. Either (A) the
stockholders of the Company approve a plan of complete liquidation of the
Company or (B) there closes any sale or other disposition by the Company of all
or substantially all of the Company's assets. For purposes of this clause (ii),
the phrase:

 

(A) "the sale or disposition by the Company of all or substantially all of the
Company's assets" shall mean a transaction or series of related transactions,
other than in the ordinary course of the Company's business (or that of its
direct or indirect subsidiary), involving assets of the Company or of any direct
or indirect subsidiary of the Company (including the stock of any direct or
indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board of Directors of the Company
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than eighty percent (80%) of the "fair market
value of the Company" (as hereinafter defined).

 

(B) "fair market value of the Company" shall be the sum of (i) the excess of (x)
the value of the Company's proved and probable reserves, calculated on a "PV10"
basis (as reported in the Company's most recent annual report on Form 10K filed
with the United States Securities and Exchange Commission, reduced by the amount
of the Company's indebtedness, plus (ii) the amount of the Company's net working
capital; or

 

(iii) Control by Group. Any "person," entity or "group" (as defined below),
other than West Coast Persons (as hereinafter defined), acquires (including but
not limited to an acquisition of shares by such person, entity, or group upon
original issuance of shares by the Company to such person) more than forty
percent (40%) of the issued and outstanding shares of the Company's voting
securities. For purposes of this Section 5.1(c), the term:

 



- 7 -

 

 

(A) "affiliate" shall have the same meaning ascribed thereto under Rule
144(a)(1) of the Securities Act of 1933, as amended.

 

(B) "group" shall have the meaning ascribed thereto for purposes of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

 

(C) "person" shall have the meaning ascribed thereto in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

 

(D) "West Coast Persons" shall mean a group of persons or entities consisting
solely of West Coast Opportunity Fund, LLC; Montecito Ventures, LLC; and their
respective affiliates. For the avoidance of doubt, the dissolution of West Coast
Opportunity Fund, LLC, or of Montecito Ventures, LLC, and the distribution of
Company shares by either such entity to such distributing entity's former
members with respect to their interest in such distributing entity will not,
solely by reason of such distribution, cause the distributee-members to become a
group or occasion a Change of Control of the Company.

 

(e) "Good Reason" shall mean both:

 

(i) The occurrence of any of the following:

 

(A) Employee is deprived of the title of "Chief Executive Officer" of the
Company or there is a material reduction in his duties, authority and
responsibility as Chief Executive Officer of the Company or its successor, or

 

(B) There is any reduction in the Base Compensation payable or the benefits
required to be provided to Employee under this Agreement, other than any such
reduction that represents a percentage of Employee's pre-existing compensation
that is not greater than the percentage decrease concurrently imposed upon all
or substantially all Company employees by reason of deteriorated financial
conditions at the Company, or

 

(C) A requirement that Employee relocate to a principal place of business
situated more than 50 miles from the location of the Company's principal
executive offices as of the Effective Date of this Agreement, and

 

(ii) Such circumstance is not corrected or entirely eliminated within fourteen
(14) days following the date on which Employee delivers to the Company written
notice describing in reasonable detail any such facts or circumstances that are
alleged to have occurred.

 

(f) "Notice of Termination" shall mean a written notice which is delivered by
the Company in connection with the Company's decision to terminate Employee's
employment with the Company, setting forth in reasonable detail the reason for
termination of Employee's employment.

 

5.2 Termination by Company

 

(a) For Cause. The Company may terminate this Agreement as of the Date of
Termination for Cause. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Employee and an opportunity for Employee, together with Employee's counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board that Employee was guilty of conduct set forth above and specifying the
particulars thereof in reasonable detail, provided, however, that if at such
time Employee is a member of the Board of Directors, he shall abstain from
voting with respect to any matter relating to termination of his employment.
Upon termination for Cause, the Company shall pay to Employee all accrued and
unpaid compensation for the period ending on the Date of Termination (including
payment for any accrued and unused vacation time and the Annual Bonus accrued
through the Date of Termination), and shall not be obligated to pay any
additional amounts to Employee hereunder.

 



- 8 -

 

 

(b) Other than Cause or Disability. Employee's employment is at will and the
Company may terminate this Agreement and Employee's employment for any reason
deemed sufficient by the Company, including by reason of Employee's Disability,
upon delivery of a Notice of Termination (or as of such date as is specified
therein). However, in the event that Employee's employment is terminated by the
Company other than for Cause or by reason of his Disability, then in addition to
paying to Employee all accrued and unpaid wages due to Employee for periods
ended on or prior to the effective date of the termination (including payment
for any accrued and unused vacation time and the Annual Bonus accrued through
the Date of Termination), the Company shall pay to Employee severance
consideration in the amount described in Section 5.4, below.

 

(c) Disability. By reason of Employee's Disability. If the Company elects to
terminate Employee's employment hereunder by reason of Employee's Disability,
and if Employee is then covered by a disability income policy sponsored by the
Company, then in addition to all accrued and unpaid wages then due to Employee
(including payment for any accrued and unused vacation time and the Annual Bonus
accrued through the Date of Termination).

 

5.3 Termination by Employee. Employee may resign from employment and terminate
this Agreement at any time. If Employee:

 

(a) Disability. Resigns from employment by reason of Employee's Disability, and
if Employee is then covered by a disability income policy sponsored by the
Company, then the Company shall pay to Employee all accrued and unpaid wages due
to Employee with respect to all periods ended on or prior to the effective date
of the termination of Employee's employment hereunder, and the Company shall not
owe any additional amounts to Employee by reason of such termination.

 

(b) Good Reason. Resigns from employment for Good Reason, then the Company shall
pay to Employee (i) all accrued and unpaid wages due to Employee with respect to
all periods ended on or prior to the effective date of the termination of
Employee's employment hereunder, and (ii) the severance consideration described
in Section 5.4(b), below.

 

(c) Other. Resigns from employment other than by reason of Employee's
Disability, then the Company shall pay to Employee all accrued and unpaid wages
due to Employee with respect to all periods ended on or prior to the effective
date of the termination of Employee's employment hereunder, and the Company
shall not owe any additional amounts to Employee by reason of such termination.

 

(d) Death. Dies, then the Company shall pay to Employee all accrued and unpaid
wages due to Employee with respect to all periods ended on or prior to the
effective date of the termination of Employee's employment hereunder, and the
Company shall not owe any additional amounts to Employee by reason of Employee's
death.

 



- 9 -

 

 

5.4 Severance Consideration. Subject to Section 5.5, below, if the Company
terminates Employee's employment other than either for Cause or by reason of
Employee's Disability, or if Employee resigns for Good Reason within seven (7)
days following the end of the 14-day period described in Section 5.1(d)(ii),
above, then in addition to the payments due under Sections 5.2(b) and 5.3(b) (as
applicable):

 

(a) Severance Pay. The Company shall pay to Employee the following amounts:

 

(i) Prior to Change of Control. If the termination of Employee's employment
occurs prior to a Change of Control Transaction, then the Company shall pay to
Employee the following amounts:

 

(A) Continuance of Base Compensation. Base An amount equal to the Base
Compensation payable to Employee under Section 2.1, above, as of the effective
date of the termination of Employee's employment, which shall be paid in equal
periodic installments at the time when, and in the periodic amounts in which,
such Base Compensation would have been paid to Employee if he had remained
employed during the period of twelve (12) months following the date effective
date of the termination Employee's employment; and

 

(B) COBRA. The premium cost of the continuation of group health insurance
coverage for Employee for the period of twelve (12) months following the month
in which occurs the effective date of the termination Employee's employment,
which shall be paid as and when such premium amounts become payable and provided
that Employee shall have timely elected the continuation of such coverage under
the Consolidated Omnibus Budget Reconciliation Act ("COBRA"); and

 

(C) Bonus. An amount equal to the last annual bonus amount paid to Employee
under Section 2.2, above, which shall be paid in a lump sum within ten (10) day
following the first date as of which both (A) Employee shall have delivered to
the Company the release required under Section 5.5(d), below, and such release
shall have become effective in accordance with its terms, and (B) Employee shall
have delivered to the Company the resignation required under Section 5.5(e),
below.

 

(ii) After Change of Control. If the termination of Employee's employment occurs
after a Change of Control Transaction, then the Company shall pay to Employee
the following amounts:

 

(A) Continuance of Base Compensation. Base An amount equal to the Base
Compensation payable to Employee under Section 2.1, above, as of the effective
date of the termination of Employee's employment, which shall be paid in equal
periodic installments at the time when, and in the periodic amounts in which,
such Base Compensation would have been paid to Employee if he had remained
employed during the period of twenty-four (24) months following the date
effective date of the termination Employee's employment; and

 

(B) COBRA. The premium cost of the continuation of group health insurance
coverage for Employee for the period of twenty-four (24) months following the
month in which occurs the effective date of the termination Employee's
employment, which shall be paid as and when such premium amounts become payable
and provided that Employee shall have timely elected the continuation of such
coverage under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"); and

 

(C) Bonus. An amount equal to the last annual bonus amount paid to Employee
under Section 2.2, above, which shall be paid in a lump sum within ten (10) day
following the first date as of which both (A) Employee shall have delivered to
the Company the release required under Section 5.5(d), below, and such release
shall have become effective in accordance with its terms, and (B) Employee shall
have delivered to the Company the resignation required under Section 5.5(e),
below.

 



- 10 -

 

 

(b) Acceleration in Vesting. Employee shall become vested in all then-unvested
stock options and other compensatory equity arrangements between the Company and
Employee with respect to the shares of the Company's equity securities as
follows:

 

(i) Prior to Change of Control. If the termination of Employee's employment
occurs prior to the occurrence of any Change of Control, then Employee's vesting
in such options and other compensatory equity arrangements automatically shall
be accelerated by twelve (12) months (or, if less, the number of months then
remaining in the vesting period thereunder).

 

(ii) After Change of Control. If the termination of Employee's employment occurs
after the occurrence of any Change of Control, then Employee automatically shall
become fully vested in all such options and other compensatory equity
arrangements.

 

(c) Lapse of Restriction. Any restriction then applicable under Section 2.2(d),
above, to any shares held by Employee shall lapse and cease to exist.

 

5.5 Conditional Nature of Severance Payments. Notwithstanding any other
provision of this Section 5 or any other provision of this Agreement to the
contrary:

 

(a) Noncompete. Employee acknowledges that the nature of the Company's business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company during the period of one (1)
year following the termination of Employee's employment with the Company, then
it would be very difficult for Employee not to rely on or use the Company's
trade secrets and confidential information in connection with that employment.

 

(i) Thus, to avoid the inevitable disclosure of the Company's trade secrets and
confidential information, Employee acknowledges and agrees that his right to
receive the severance consideration described in Section 5.4, above (to the
extent Employee is otherwise entitled to such payments thereunder) shall be
conditioned upon Employee not directly or indirectly engaging in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), or having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that directly competes with Company or is
a customer of the Company and has operations located within a radius of twenty
(20) miles from any property that is leased, owned, or operated by the Company
as of the date of the termination of Employee's employment with the Company. If
Employee engages, invests, or otherwise participates in any competitive activity
described in this Section 5.5(a), then all severance payments consideration to
which Employee otherwise may be entitled under Section 5.4 above, as applicable,
thereupon shall cease.

 

(ii) Notwithstanding the foregoing, Employee shall not be deemed to be in
violation of the foregoing restriction solely by reason of Employee's owning not
more than one percent (1.0%) of the equity securities of any corporation or
other business enterprise, the equity securities of which are listed for trading
on a national securities exchange.

 

(b) Non-Solicitation. Until the date one (1) year after the termination of
Employee's employment with the Company for any reason, Employee agrees and
acknowledges that Employee's right to receive the severance consideration
described in Section 5.4 (to the extent Employee is otherwise entitled to such
payments thereunder) shall be conditioned upon Employee not either directly or
indirectly soliciting, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or inducing or otherwise causing an employee
to leave his or her employment with the Company (regardless whether to commence
employment with Employee or with any other entity or person). If Employee
engages in any such activity, then all severance consideration to which Employee
otherwise would be entitled under Section 5.4, above, thereupon shall cease.

 



- 11 -

 

 

(c) General Release. Employee shall not be entitled to receive any of the
severance consideration described in Section 5.4, above, unless Employee
executes and delivers to the Company a release in the form attached hereto as
Appendix 1, within twenty-one (21) days following the date on which the Company
delivers a copy thereof to Employee following the Date of Termination.

 

(d) Resignation from Board. Employee shall not be entitled to receive any of the
severance consideration described in Section 5.4, above, unless Employee resigns
from the Board of Directors in accordance with Section 5.9, below. If the
Company requests such resignation until after payment of severance consideration
has commenced hereunder, then the Company shall be excused from any further
obligation to pay such severance consideration if Employee thereafter fails to
resign from the Board of Directors in accordance with such Section 5.9.

 

5.6 Death. This Agreement shall terminate automatically upon the death of
Employee. If Employee's employment is terminated by reason of Employee's death,
then the Company shall pay to Employee's beneficiaries or legal representatives
(i) within 15 days, all accrued and unpaid Base Compensation and vacation pay
for all periods ended on or before the date of Employee's death, and (ii) the
Company shall not be obligated to make any further payments hereunder.

 

5.7 Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, self employment earnings, by retirement benefits, by offset
against any amount claimed to be owing by Employee to the Company, or otherwise.
No amounts payable to Employee under any plan or program of the Company shall
reduce or offset any amounts payable to Employee under this Agreement.

 

5.8 Deferral in Commencement Per IRC §409A. The parties intend that any amounts
payable hereunder that could constitute "deferred compensation" within the
meaning of Section 409A of the Internal Revenue Code ("Section 409A") shall
comply with Section 409A, and this Agreement shall be administered, interpreted
and construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A. The Company and Employee agree
to negotiate in good faith to make amendments to the Agreement, as the parties
mutually agree are necessary or desirable to avoid the imposition of taxes,
penalties or interest under Section 409A. Notwithstanding the foregoing, the
Company does not guarantee any particular tax effect, and Employee shall be
solely responsible and liable for the satisfaction of all taxes, penalties and
interest that may be imposed on or for the account of Employee in connection
with the Agreement, as amended by this Amendment, (including any taxes,
penalties and interest under Section 409A), and none of the Company Group shall
have any obligation to indemnify or otherwise hold Employee (or any beneficiary)
harmless from any or all of such taxes, penalties or interest.

 

(a) Notwithstanding anything in the Agreement to the contrary, in the event that
Employee is deemed to be a "specified employee" within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code and Employee is not "disabled"
within the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code, no
payments in this Agreement that are "deferred compensation" subject to
Section 409A shall be made to Employee prior to the date that is six months
after the date of Employee's "separation from service" (as defined in Section
409A) or, if earlier, Employee's date of death. Following any applicable six
month delay, all such delayed payments shall be paid in a single lump sum on the
earliest date permissible under Section 409A that is also a business day.

 



- 12 -

 

 

(b) For purposes of Section 409A, each of the payments that may be made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. Amounts payable under this Agreement shall be deemed not to be a "deferral
of compensation" subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) ("short-term deferrals") and
(b)(9) ("separation pay plans," including the exceptions under subparagraph
(iii) and subparagraph (v)(D)) and other applicable provisions of Treasury
Regulation §§ 1.409A-1 through A-6.

 

(c) With respect to the time of payments of any amounts under the Agreement that
are "deferred compensation" subject to Section 409A, references in the Agreement
to "termination of employment" (and substantially similar phrases) shall mean
"separation from service" within the meaning of Section 409A.

 

(d) For the avoidance of doubt, it is intended that any indemnification payment
to Employee or expense reimbursement made hereunder shall be exempt from Section
409A. Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be "deferred compensation"
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of Employee's taxable year following the year
in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit. In addition, any reimbursements for COBRA
coverage premiums described in this Agreement shall be paid to Employee as
promptly as practicable, and in all events on or before the last day of the
third taxable year of Employee following the taxable year of the Company in
which Employee's employment terminated.

 

5.9 Resignation from Board Following Termination. Employee covenants and agrees
that (a) at any time following the termination of Employee's employment with the
Company for any reason, the Company may request that Employee resign from the
Board of Directors, and (b) within two (2) business days following Employee's
receipt of the Company's written request that Employee resign from the Board of
Directors of the Company, Employee shall tender to the Company an immediately
effective written resignation from the Company's Board of Directors.

 

6.Miscellaneous

 

6.1 Notices. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (i) when
personally delivered, or (ii) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (iii) on the date on which
transmitted by facsimile or other electronic means generating a receipt
confirming a successful transmission (provided that on that same date a copy of
such notice is deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested), or (iv) on the next business day
after the date on which deposited with a regulated public carrier (e.g., Federal
Express) designating overnight delivery service with a return receipt requested
or equivalent thereof administered by such regulated public carrier, freight
prepaid, and addressed in a sealed envelope to the party for whom intended at
the address appearing on the signature page of this Agreement, or such other
address or facsimile number, notice of which is given in a manner permitted by
this Section 6.1.

 



- 13 -

 

 

6.2 Effect on Other Remedies. Nothing in this Agreement is intended to preclude,
and no provision of this Agreement shall be construed to preclude, the exercise
of any other right or remedy which the Company may have by reason of Employee's
breach of his obligations under this Agreement.

 

6.3 Arbitration. Except for any action seeking a temporary restraining order,
injunctive order, or other equitable relief, all disputes, claims and
controversies arising out of or relating to the interpretation or enforcement of
this Agreement, including but not limited to the determination of the scope or
applicability of the agreement to arbitrate set forth in this Section 6.3, shall
be determined by arbitration in San Antonio, Texas, or Los Angeles, California,
as determined by the party initiating the arbitration, before one arbitrator.
The arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. Judgment on the arbitrator's award may be
entered in any court of competent jurisdiction. This Section 6.3 shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction. The arbitrator may, in the award, allocate
all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.

 

6.4 Binding on Successors; Assignment. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.

 

6.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with applicable provisions of the laws of the State of Texas (without
regard to application of its conflict-of-law principles), and each party hereby
consents to the jurisdiction of the courts of the State of Texas for purposes of
all actions commenced to construe or enforce this Agreement.

 

6.6 Severability. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

 

6.7 Further Assurances. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.

 

6.8 Entire Agreement; Amendment. This Agreement and the Appendices attached
hereto (a) represent the entire understanding of the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous
understandings, whether written or oral, regarding the subject matter hereof,
including but not limited to the Prior Employment Agreement (provided that the
Noncompetition Agreement by and between Employee and the Company shall remain in
full force and effect), and (b) may not be modified or amended, except by a
written instrument, executed by the party against whom enforcement of such
amendment may be sought.`

 

6.9 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and both of which, taken
together, shall constitute one and the same instrument, binding on each
signatory thereto. A copy of this Agreement that is executed by a party and
transmitted by that party to the other party by facsimile or as an attachment
(e.g., in ".tif" or ".pdf" format) to an email shall be binding upon the
signatory to the same extent as a copy hereof containing that party's original
signature.

 



 

 

[Signatures appear on the following page.]

  

- 14 -

 

 

In Witness Whereof, the parties hereto have executed this Second Amended and
Restated Employment Agreement, effective as of the date set forth above.

 



"Company:"   "Employee:"         EnerJex Resources, Inc., a Nevada corporation  
                          By            Douglas M. Wright, Chief Financial
Officer  

Robert G. Watson, Jr.

 

Address, Facsimile No. and Email for Notices:  

Address, Facsimile No. and Email for Notices:

 

EnerJex Resources, Inc.  

Mr. Robert G. Watson, Jr.



ATTN:  Chief Financial Officer   123 Evans Avenue EnerJex Resources, Inc.   San
Antonio, TX 78209 4040 Broadway, Ste. 508     San Antonio, TX 78209   Facsimile
No.: (210) 451-5546  



Email: rwatson@enerjexresources.com Facsimile No.:  (210) 451-5546  
Email:  dwright@enerjexresources.com             With a copies to:            
West Coast Asset Management, Inc.     ATTN:   Mr. Lance W. Helfert     1205
Coast Village Road     Montecito, California 93108     Facsimile No.:   (805)
648-6466     Email:   compliance@wcam.com             And to:            
Michael E. Pfau, Esq.     Reicker, Pfau, Pyle & McRoy LLP     1421 State Street,
Suite B     Santa Barbara, California 93101             Facsimile No.:  (805)
966-3320     Email:  mpfau@rppmh.com    



 

- 15 -

 

 

Appendix 1

 

General Release

 

 

This General Release (the "Release") is made and entered into, dated for
reference purposes as of __________, 20__, and effective as of the date
identified below, by and between Robert G. Watson, Jr. ("Watson"), and EnerJex
Resources, Inc., a Nevada corporation (the "Company").

 

As a condition of and in order to induce the Company to pay to Watson the
severance pay due to Watson under that certain Second Amended and Restated
Employment Agreement between the Company and Watson dated effective November __,
2014, and as specifically described in that certain Notice of Termination dated
_________, 20__(the "Notice of Termination"), the parties hereby agree as
follows:

 

1. Warranty. Watson hereby warrants that he is the sole owner of the claims
identified in Section 2, below, and that he has not assigned to any other person
any right, title, or interest in or to any such claims.

 

2. Release. Watson hereby releases the Company, its subsidiaries and affiliates,
and each of its agents, employees, directors, shareholders, officers and other
agents (collectively, the "Company Released Parties") of and from any and all
costs, liabilities, losses, expenses, and compensation (the "Claims"), except
Excluded Claims (as defined below), which Watson has or hereafter may have or be
entitled to assert against any of the Company Released Parties arising from or
relating in any way to Watson's employment with the Company or the termination
of that employment, for any wrongful termination of employment, including
termination based on age, sex, race, disability or other discrimination under
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act of 1967, as amended, or other federal, state, or local laws prohibiting such
discrimination, or under federal, state, or local employment laws. In connection
with the foregoing, Watson further waives and releases all rights, if any, which
Watson may have under Section 1542 of the California Civil Code, which reads in
pertinent part as follows: "A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."

 

3. Excluded Claims. The parties agree that the term "Excluded Claims" means (i)
claims for payment of the separation pay due under the Employment Agreement,
(ii) claims under any written stock option agreement between Watson and the
Company, (iii) claims for benefits under any qualified retirement plan sponsored
by the Company and in which Watson may participate, (iv) any right that Watson
may have to elect "COBRA" continuation coverage under any group health plan
sponsored by the Company, and (v) any right that Watson may have to demand
indemnification under the Articles of Incorporation or Bylaws of the Company or
any written Indemnification Agreement between the Company and Watson.

 

4. Miscellaneous. This Release shall be governed by and construed in accordance
with Texas law. This Release (a) memorializes the entire understanding and
agreement between the Company and Watson regarding the subject matter hereof,
and supersedes all prior and contemporaneous understandings, whether oral or
written, regarding such matters, and (ii) may not be modified or amended, except
by a written instrument executed after the date hereof by Watson and the
Company. If any action is commenced to construe or enforce this Agreement or the
rights and duties created herein, then the party prevailing in that action shall
be entitled to recover its attorneys' fees and costs in that action, as well as
all costs and fees of enforcing any judgment entered therein.

 



APPENDIX 1, PAGE 1

 

 

5. Effective Date. This Release shall become effective only if (a) it is signed
by Watson and returned to the Company within twenty-one (21) days following the
date on which the Company delivers this Release to Watson following the
termination of his employment with the Company, and (b) Watson does not revoke
this Release, in writing, within seven (7) days following the date on which
Watson signs this Release (which date of Watson's signature is indicated below
his signature, below).

 



EnerJex Resources, Inc., a Nevada corporation                     By    
    Name & title:   Robert G. Watson, Jr.               Date   Date



 



APPENDIX 1, PAGE 2

